Exhibit 10.1



LNB BANCORP, INC.
2006 STOCK INCENTIVE PLAN



RESTRICTED STOCK AGREEMENT
(Long-Term Restricted Stock under EESA)



THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made to be effective as of
_______________, 2010 (the “Date of Grant”), by and between LNB Bancorp, Inc.,
an Ohio corporation (the “Company”) and __________ (the “Participant”).

WITNESSETH:

WHEREAS, the Company has previously adopted, and the Shareholders of the Company
have approved, the LNB Bancorp Inc. 2006 Stock Incentive Plan, as amended and
restated (the “Plan”);

WHEREAS, the Plan authorizes the Compensation Committee of the Board of
Directors of the Company (the “Committee”) to award Restricted Shares to certain
Eligible Employees, including the Participant; and

WHEREAS, the Committee desires to award Restricted Shares to the Participant;  

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants contained herein, the parties hereto make the following agreement,
intending to be legally bound thereby:

1. Defined Terms. When used in this Agreement, the following capitalized terms
have the respective meanings set forth in this Section.  Capitalized terms not
otherwise defined in this Agreement have the meanings ascribed to them in the
Plan.

(a)   Act: The Securities Exchange Act of 1934, as amended, or any successor
thereto. (b) Change in Control: Notwithstanding anything in the Plan to the
contrary and pursuant to Section 18.1 of the Plan, a “change in control event”
as defined in 26 CFR 1.280G-1, Q&A-27 through Q&A-29 or as defined in 26 CFR
1.409A-3(i)(5)(i). (c) Disability: A “permanent and total disability” under
Section 22(e)(3) of the Code. (d) TARP: The United States Department of the
Treasury’s Troubled Asset Relief Program, established pursuant to the Emergency
Economic Stabilization Act of 2008 and the Capital Purchase Program thereunder.

2. Grant of Restricted Shares.  As of the Date of Grant, upon the terms and
conditions set forth in this Agreement, the Company hereby grants to the
Participant an award (the “Award”) of ___________________________________
(_________) Restricted Shares (the “Restricted Stock”).  The value of the
Restricted Stock granted hereunder and all of the Restricted Shares otherwise
granted to the Participant in the fiscal year of the Date of Grant collectively
may not exceed one-third of the Participant’s “annual compensation” (as defined
in 31 CFR 30, Section 30.1 Q-1) for the fiscal year of the Date of Grant,
calculated in accordance with 31 CFR 30, Section 30.10 Q-10(e) (the
“Limit”).  The Committee, in its sole discretion, may reduce, and the
Participant shall forfeit, the number of Restricted Shares granted hereunder to
the extent necessary so as not to exceed the Limit.

--------------------------------------------------------------------------------



3. Terms of Award.

(a)   Escrow of Shares. A certificate representing the Restricted Stock subject
to the Award shall be issued in the name of the Participant and shall be
escrowed with the Company or its designee (the “Escrow Agent”) subject to
removal of the restrictions or forfeiture pursuant to the terms of this
Agreement. (b) Restrictions. The Participant shall not have the right to sell,
assign, transfer, convey, dispose, pledge, hypothecate, burden, alienate,
encumber or charge any Restricted Stock (including any Shares issued as the
result of stock dividends attributable to the Restricted Stock) or any interest
therein in any manner whatsoever, and the Company shall not be required to
transfer on its books any such Restricted Stock which shall have been sold,
assigned, transferred, conveyed, disposed of, pledged, hypothecated, burdened,
alienated, encumbered or charged in violation of this Agreement. (c) Vesting and
Transferability.

(i)   If the Participant remains continuously employed by, and has continuously
provided substantial services to, the Company from the Date of Grant to the date
of the applicable event below, the Restricted Stock will become vested (and no
longer subject to a substantial risk of forfeiture) as to 50% of the shares of
Restricted Stock granted hereunder on the second anniversary of the Date of
Grant and as to an additional 50% of the shares of Restricted Stock granted
hereunder on the third anniversary of the Date of Grant; provided that 100% of
the shares of Restricted Stock granted hereunder will become vested (to the
extent not already vested) upon (A) the Participant’s death, (B) the
Participant’s Disability or (C) a Change in Control of the Company. Any shares
of the Restricted Stock that have not vested in accordance with the foregoing
will be forfeited by the Participant upon any cessation of the Participant’s
employment by the Company and/or performance of substantial services thereto
following the Date of Grant. (ii) Transferability. Notwithstanding the
satisfaction of the vesting conditions in Section 3(c)(i), the Restricted Stock
will not be transferable (as defined in 26 CFR 1.83-3(d)) by the Participant at
any time prior to the repayment of the TARP assistance received by the Company
(except as necessary to reflect a merger or acquisition of the Company),
provided that: (A) 25% of the shares of Restricted Stock granted hereunder will
no longer be subject to the transferability restrictions in this Section
3(c)(ii) upon repayment of 25% of the aggregate obligations of the Company under
TARP; (B) an additional 25% of the shares of Restricted Stock granted hereunder
(for an aggregate total of 50% of the shares of Restricted Stock granted
hereunder) will no longer be subject to the transferability restrictions in this
Section 3(c)(ii) upon repayment of 50% of the aggregate obligations of the
Company under TARP; (C) an additional 25% of the shares of Restricted Stock
granted hereunder (for an aggregate total of 75% of the shares of Restricted
Stock granted hereunder) will no longer be subject to the transferability
restrictions in this Section 3(c)(ii) upon repayment of 75% of the aggregate
obligations of the Company under TARP; and (D) the remainder of the shares of
Restricted Stock granted hereunder will no longer be subject to the
transferability restrictions in this Section 3(c)(ii) upon repayment of 100% of
the aggregate obligations of the Company under TARP.

--------------------------------------------------------------------------------



(d)   “Vested and Transferable Shares” - Removal of Restrictions; Payment. Upon
the later to occur of the Restricted Stock becoming vested pursuant to Section
3(c)(i) and the Restricted Stock becoming transferable pursuant to Section
3(c)(ii), such shares of Restricted Stock shall be Vested and Transferable
Shares and the Company shall, within ten (10) business days thereof or as soon
as practicable thereafter, cause all restrictions hereunder to be removed from
the certificates representing such Vested and Transferable Shares and shall
cause certificates representing such Shares to be delivered to the Participant,
together with certificates representing any Shares issued as a result of stock
dividends attributable to such Shares pursuant to Section 3(f), free and clear
of all restrictions (but subject to any applicable securities law restrictions
or other restrictions imposed upon such Shares generally). (e) Transferability
Exception. Notwithstanding the foregoing, for Restricted Stock for which the
Participant does not make an election under Section 83(b) of the Code, at any
time beginning with the date upon which the shares of Restricted Stock become
substantially vested (as defined in 26 CFR 1.83-3(b)) and ending on December 31
of the calendar year including that date, a portion of the Restricted Stock
shall be made transferable for the purposes of and in accordance with Section 8
below, and the amounts made transferable for this purpose shall not count toward
the percentages in Section 3(c)(ii) above. (f) Voting Rights and Dividends.
During any period when the shares of Restricted Stock are forfeitable, the
Participant may generally exercise all the rights, powers, and privileges of a
Shareholder with respect to the shares of Restricted Stock, including the right
to vote such Shares and to receive all regular cash dividends and to receive any
stock dividends, and such other distributions as the Committee may designate in
its sole discretion, that are paid or distributed on such shares of Restricted
Stock. Any stock dividends declared on a share of Restricted Stock shall be
treated as part of the Award of Restricted Stock and shall be forfeited or
become nonforfeitable at the same time as the underlying Shares with respect to
which the stock dividend was declared.

4. Legend.  The certificates representing the Shares which are the subject of
the Award, and any Shares issued as a result of stock dividends attributed to
those Shares, shall contain the following or a substantially similar legend:

“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE COMMON SHARES REPRESENTED BY IT
ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING CONDITIONS OF FORFEITURE)
CONTAINED IN THE LNB BANCORP, INC. 2006 STOCK INCENTIVE PLAN AND AN AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND THE COMPANY.  A COPY OF THIS PLAN
AND AWARD AGREEMENT ARE ON FILE IN THE OFFICE OF THE SECRETARY OF THE COMPANY.”

--------------------------------------------------------------------------------



5. Stock Powers.  The Participant hereby agrees to execute and deliver to the
Escrow Agent a stock power or powers (endorsed in blank), in the form attached
as Exhibit A, covering the Restricted Stock and any securities issued as a
result of stock dividends attributable to the Restricted Stock, and authorizes
the Escrow Agent to deliver to the Company any and all such shares that are
forfeited or to be transferred to satisfy tax withholding under the provisions
of this Agreement.

6. Adjustments and Changes in the Shares. The following provisions shall apply
to the Restricted Stock:

(a)   Generally. Subject to Section 3.4 of the Plan, in the event that the
Committee determines that any dividend or other distribution (whether in the
form of cash, Shares, other securities or other property), recapitalization,
stock split, reverse stock split, reorganization, redesignation,
reclassification, merger, consolidation, liquidation, split-up, reverse split,
spin-off, combination, repurchase or exchange of Shares or other securities of
the Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company or other similar corporate transaction or event
affects the Shares such that an adjustment is determined by the Committee to be
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then, in
general, the Committee may in such manner as it deems equitable, adjust any or
all of the number and type of Shares (or other securities or other property)
which are the subject of this Award. (b) No Restrictions on Company. The grant
of the Award alone shall not affect in any way the right of the Company to
adjust, reclassify, reorganize, or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.

7. Restrictions on Transfers of Common Shares. Subject to anything contained in
this Agreement or elsewhere to the contrary notwithstanding, the Company may
postpone the issuance and delivery of any Shares hereunder until completion of
any stock exchange or market listing or registration or other qualification of
such Shares under any state or federal law, rule or regulation as the Company
may consider appropriate; and may require the Participant when receiving the
Shares underlying the Restricted Stock to make such representations and furnish
such information as the Company may consider appropriate in connection with the
issuance of the Shares in compliance with applicable legal requirements.

Shares issued and delivered under this Agreement shall be subject to such
restrictions on trading, including appropriate legending of certificates to that
effect, as the Company, in its discretion, shall determine are necessary to
satisfy all applicable laws.

--------------------------------------------------------------------------------



8. Tax Withholding.

(a)   Upon the vesting of any shares of Restricted Stock, the Participant must
pay to the Company any applicable federal, state or local withholding tax due as
a result of the vesting. Alternatively, if the Participant makes a proper
election under Section 83(b) of the Code, the Participant must notify the
Company in accordance with the requirements of Section 83(b) of the Code and
promptly pay to the Company the applicable federal, state, and local withholding
taxes due with respect to the shares of Restricted Stock subject to the
election. (b) The Committee shall have the right to reduce the number of Shares
delivered to the Participant to satisfy the minimum applicable tax withholding
requirements, and the Participant shall have the right (absent any such action
by the Committee and subject to satisfying the requirements under Rule 16b-3) to
elect that the minimum applicable tax withholding requirements be satisfied
through a reduction in the number of Shares delivered to him or her.

9. Conditions Upon Issuance of Shares.

(a)   Legal Compliance. The Company shall have the right to refuse to issue or
transfer any Shares under this Agreement if the Company acting in its absolute
discretion determines that the issuance or transfer of such Shares might violate
any applicable law or regulation. (b) Investment Representations. As a condition
of the issuance and delivery of Shares under this Agreement, the Committee may
require the Participant (or beneficiary) to represent and warrant at the time of
any such issuance or delivery that the Shares will be held only for investment
and without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is necessary.

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio without regard to conflict of law
provisions.

11. Rights and Remedies Cumulative. All rights and remedies of the Company and
of the Participant enumerated in this Agreement shall be cumulative and, except
as expressly provided otherwise in this Agreement, none shall exclude any other
rights or remedies allowed by law or in equity, and each of said rights or
remedies may be exercised and enforced concurrently.

12. Captions. The captions contained in this Agreement are included only for
convenience of reference and do not define, limit, explain or modify this
Agreement or its interpretation, construction or meaning and are in no way to be
construed as a part of this Agreement.

13. Severability. If any provision of this Agreement or the application of any
provision hereof to any person or any circumstance shall be determined to be
invalid or unenforceable, then such determination shall not affect any other
provision of this Agreement or the application of said provision to any other
person or circumstance, all of which other provisions shall remain in full force
and effect, and it is the intention of each party to this Agreement that if any
provision of this Agreement is susceptible of two or more constructions, one of
which would render the provision enforceable and the other or others of which
would render the provision unenforceable, then the provision shall have the
meaning which renders it enforceable.

14. Entire Agreement. This Agreement constitutes the entire agreement between
the Company and the Participant in respect of the subject matter of this
Agreement. In the event of any conflict between the provisions of this Agreement
and the terms of the Plan, the terms of the Plan will control. No officer,
employee or other agent of the Company, and no agent of the Participant is
authorized to make any representation, warranty or other promise not contained
in this Agreement. No change, termination or attempted waiver of any of the
provisions of this Agreement shall be binding upon any party hereto unless
contained in a writing signed by the party to be charged.

15. Amendment.  The Committee may amend, prospectively or retroactively, the
terms of this Award, provided that no amendments may be inconsistent with the
terms of the Plan or would materially and adversely affect the rights of the
Participant without his or her written consent, subject to Section 19 of this
Agreement.

--------------------------------------------------------------------------------



16. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns (including successive, as well as
immediate, successors and assigns) of the Company.

17. No Right to Continued Employment.  Neither the Plan nor this Agreement shall
be construed to grant the Participant any right to remain an employee with the
Company or its Affiliates, or to be employed in any particular position
therewith.  The Plan and this Agreement do not constitute a contract of
employment, and the Company and each Affiliate expressly reserves the right, at
any time, to terminate the Participant’s employment free from liability, or any
claim, under the Plan and this Agreement, except as may be specifically provided
therein.

18. Section 409A of the Code.  This Agreement, Award and the compensation and
benefits hereunder are intended to meet the requirements for exclusion from
coverage under Section 409A of the Code and shall be construed and administered
accordingly.  In addition to the general amendment rights of the Company with
respect to the Plan and this Agreement, the Company specifically retains the
unilateral right (but not the obligation) to make, prospectively or
retroactively, any amendment to the Plan or this Agreement as it deems necessary
or desirable to more fully address issues in connection with exemption from (or
compliance with) Section 409A of the Code and other laws.  In no event, however,
shall this section or any other provisions of the Plan or this Agreement be
construed to require the Company to provide any gross-up for the tax
consequences of any provisions of, or payments under, the Plan and this
Agreement and the Company and its Affiliates shall have no responsibility for
tax or legal consequences to any participant (or beneficiary) resulting from the
terms or operation of the Plan or this Agreement.

19. EESA.  This Award is subject to Section 18.1 of the Plan.  It is the
intention and purpose of the Company that this Award of Restricted Stock meet
the requirements of “long-term restricted stock” under 31 CFR 30, Section 30.1
Q-1 and the Award and this Agreement shall be construed and administered
accordingly.  To the extent that this Agreement and the Restricted Stock granted
hereunder are subject to Section 111 of the Emergency Economic Stabilization Act
of 2008 and any regulations, guidance or interpretations that may from time to
time be promulgated thereunder or any other applicable statute or regulation
affecting the Participant’s compensation (“EESA or Other Applicable Law”), then
any payment of any kind provided for by, or accrued with respect to, this
Agreement and the Restricted Stock granted hereunder must comply with EESA or
Other Applicable Law, and this Agreement and the Restricted Stock granted
hereunder shall be interpreted or reformed to so comply.  Notwithstanding
anything in this Agreement to the contrary, any payment made or provided under,
or accrued with respect to, this Agreement that is based on materially
inaccurate financial statements (which includes, but is not limited to,
statements of earnings, revenues, or gains) or other materially inaccurate
performance metric criteria, and any payment received by the Participant in
violation of EESA or Other Applicable Law, shall be subject to recovery by the
Company.  In the event that the Board of Directors or the Committee determines
by at least a majority vote that a payment to the Participant is recoverable
pursuant to the foregoing, the Participant shall repay the aggregate amount of
such payment, to the fullest extent permitted by law, within 15 business days
following written notice to the Participant by the Company of such
determination.

*   *   *   *   *

The Participant has reviewed this Agreement in its entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of this Agreement. The Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under this
Agreement.

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Restricted Stock
Agreement to be executed on the date first above written.





 

COMPANY:

LNB BANCORP, INC.

 

  By:

 

Its:

 

     

PARTICIPANT:

 

 

[Name]

--------------------------------------------------------------------------------





EXHIBIT A

IRREVOCABLE STOCK POWER



KNOW ALL MEN BY THESE PRESENTS that for value received, the undersigned,
________________________________ (the “Transferor”), does hereby transfer to LNB
Bancorp, Inc., or its successor in interest (the “Transferee”),
__________________ common shares, without par value, of LNB Bancorp, Inc., an
Ohio corporation (the “Corporation”), which shares are represented by
certificate number _______________, and does hereby appoint the Transferee his
true and lawful attorney, irrevocable for himself and in his name and stead, to
assign, transfer and set over, all or any part of the shares of stock hereby
transferred to the Transferee, and for that purpose, to make and execute all
necessary acts of assignment and transfer, and one or more persons to substitute
with like full power, hereby ratifying and confirming all that his said
attorney, or substitute or substitutes will lawfully do by virtue hereof.    



IN WITNESS WHEREOF, I have hereunto set my hand as of the ____ day of
__________________, 20___.





 

  TRANSFEROR



